DETAILED ACTION

The amendment filed on December 4, 2020 has been entered. Upon further consideration, the indicated allowability of claims 24, 25, and 33 is withdrawn in view of the reference(s) relied upon in the corresponding prior art rejection(s) below. Rejections based on the newly cited reference(s) follow.
The Examiner regrets any inconvenience caused by this action and applicant is invited to contact the Examiner to discuss any outstanding issues.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 24, 25 ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gracin et al., pn 3,717,056 in view of Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No. 2003/0221527, and further evidenced by Wissman, pn 2,728,288, Dunlap, pn 3,469,611, and Hatcher et al., U. S. Pub. No. 2012/0000333.
Regarding claim 33, Gracin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
(i)    an elongate carrier (e.g., 22) having a shaft (e.g., 22), said shaft having a longitudinal axis, an attaching formation (e.g., 26) defined at a tool end (e.g., at 
(ii)    a guide wheel (e.g., 38) being rotatably attached to the free end of the carrier such that the shaft does not extend past a lower edge of said guide wheel (e.g., as shown in the figures, the end 30 of shaft 22 abuts a top surface of 38 and thus does not extend through 38), said guide wheel having an axis of rotation that is co-axial with the longitudinal axis of the shaft of the elongate carrier (e.g., as shown in Figs. 2 and 3), said guide wheel having a bearing surface (e.g., 48) extending parallel to the longitudinal axis of said shaft, the bearing surface of the guide wheel for bearing against an inner surface of the pipe and for extending parallel to a longitudinal axis of the pipe, in use when cutting the pipe; and
(iii)    a cutting disc (e.g., 34) fixedly attached to the carrier, the cutting disc having a peripheral cutting edge (e.g., 36), and the cutting disc being located intermediate the guide wheel and the tool end (e.g., as shown in Fig. 2), and the guide wheel having a diameter that is less than a diameter of the cutting disc (e.g., as shown in Figs. 2 and 3), such that a peripheral space that is defined between the cutting edge of the cutting disc and the bearing surface serves as a depth gauge and facilitates cutting the pipe to the required depth, the cutting disc for cutting into the pipe to a depth where the bearing surface of the guide wheel bears against the inner surface of the pipe, and where the guide wheel rotates along the inner surface of the pipe as the cut is extended around the full circumference of the pipe.--.
Thus, Gracin lacks the guide wheel being rotatably attached as follows:
[from claim 33] a guide wheel being rotatably attached to the free end of the carrier;
where the guide wheel rotates along the inner surface of the pipe as the cut is extended around the full circumference of the pipe.
However, the Examiner takes Official notice that such rotatable guide wheels are old and well known in the art and provide various well known benefits including providing a rotatable guide surface that rides along the surface of a workpiece rather than sliding along the workpiece surface providing a smoother movement that better adheres to the workpiece surface and thus provides an enhanced guiding function. As evidence in support of the taking of Official notice, Phillips (e.g., see 30 in Fig. 2), Hashimoto (e.g., see 3A in Fig. 1), and Lee (e.g., see 6 in Fig. 4) all teach that it is known in the art of cutting along curved surfaces, particularly along the inner curved surface of a tube or pipe as taught by Phillips and Lee, to provide a guide wheel that is rotatably attached for various well known benefits including reducing friction as the guide wheel moves along the surface. Thus, one having ordinary skill in the art would readily understand and consider it obvious to provide such a rotary guide wheel on the apparatus of Gracin to provide such a benefit. Additionally, given the configuration of the guide wheel of Gracin and its attachment to the elongate member, Wissman (e.g., see 44 in Fig. 4), Dunlap (e.g., see 34 in Fig. 2), and Hatcher (e.g., see 40 in Fig. 5) teach well known ways to attach such a rotary guide wheel using the fastener .
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gracin et al., pn 3,717,056 in view of:
(a)	Official notice as evidenced by Lee, U. S. Pub. No. 2003/0221527; and
(b)	Official notice as evidenced by Phillips, pn 4,307,512, Hashimoto et al., pn 6,048,142, Lee, U. S. Pub. No. 2003/0221527, and further evidenced by Wissman, pn 2,728,288, Dunlap, pn 3,469,611, and Hatcher et al., U. S. Pub. No. 2012/0000333.
Gracin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention on or with which every step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of use of a cutting device (e.g., see below) to cut off pipe sections of a pipe (e.g., 8) that extends from a floor (e.g., 6), from an inside of the pipe, which includes the following steps:
(a)	attaching a first end (e.g., at 24, 26) of a rotatable elongate carrier (e.g., 22) to a power tool (e.g., 16), said having a shaft (e.g., 22) and a longitudinal axis extending through a length of the shaft, a guide wheel (e.g., 38) being rotatably attached to the carrier at a second end (e.g., at 30) of the carrier such that said shaft does not extend past a lower edge of said guide wheel (e.g., as shown in the figures, the end 30 of shaft 22 abuts a top surface of 38 and thus does not 
(b)	inserting the rotatable carrier, the guide wheel and the cutting disc into the pipe with the carrier attached to the power tool so that the cutting disc is below the floor (e.g., as shown in Fig. 2);
(c)	operating the power tool to cause rotation of the rotatable carrier and the cutting disc to cut the pipe from the inside of the pipe and below the floor (e.g., as disclosed);
(d)	placing said peripheral cutting edge of the cutting disc against an inner surface of the sidewall of the pipe to make a cut in the pipe to a depth where the bearing surface of the guide wheel bears against the inner surface of the pipe with the bearing surface of the guide wheel being parallel to a longitudinal axis of the pipe (e.g., as shown in dashed lines in Fig. 2);
(e)	moving the rotatable carrier, the guide wheel and the cutting disc around the longitudinal axis of the pipe to extend the cut around the full circumference of the pipe with the guide wheel rotating along the inner surface of the pipe (e.g., see col. 1, lines 47-57; col. 3, lines 15-19); and

[claim 25] wherein the guide wheel counter rotates on the rotatable carrier relative to the direction of rotation of the cutting disc.
Thus, Gracin lacks:
(a)	the particular location/position of the workpiece wherein it is embedded rather than extending from the floor as follows:
[from claim 15] to cut off pipe sections of a pipe that extends from a floor; and
(b)	the guide wheel being rotatably attached to the elongate carrier as follows:
[from claim 15] a guide wheel being rotatably attached to the carrier at a second end of the carrier.
[claim 25] wherein the guide wheel counter rotates on the rotatable carrier relative to the direction of rotation of the cutting disc.
Regarding (a), it is old and well known in the art of cutting pipes to cut pipes that are embedded in a floor or other such surface and as well as pipes that extend from the floor or other such surface using the same tool for various well known benefits including efficiency of operation (i.e., the operator does not have to have his/her work interrupted to locate and prepare one or more additional tools to operate on the different pipe configurations).
In the alternative, the Examiner takes Official notice that it is old and well known in the art to provide a configuration for cutting pipes that extend from the floor or other such surface. As evidence in support of the taking of Official notice, Lee (e.g., see 3 in Figs. 4 and 5) teaches a configuration for mounting the tool on the upper end of such a pipe so that a pipe extending from the floor or other such surface (e.g., see 11 in Fig. 1) can be reliably supported for cutting the pipe. Therefore, it would have been obvious to one having ordinary skill in the art to both use the apparatus disclosed by Gracin to cut both pipe configurations (e.g., by placing structure 52 on the upper end of such a pipe that extends from the floor or other such surface) or, alternatively, to modify the support (e.g., 52 of Gracin) in the manner taught by Lee (e.g., see 3 in Fig. 4) to reliably support the apparatus of Gracin for cutting such a pipe that extends from the floor or other such surface.
Regarding (b), the Examiner takes Official notice that such rotatable guide wheels are old and well known in the art and provide various well known benefits including providing a rotatable guide surface that rides along the surface of a workpiece rather than sliding along the workpiece surface providing a smoother movement that better adheres to the workpiece surface and thus provides an enhanced guiding function. As evidence in support of the taking of Official notice, Phillips (e.g., see 30 in Fig. 2), Hashimoto (e.g., see 3A in Fig. 1), and Lee (e.g., see 6 in Fig. 4) all teach that it is known in the art of cutting along curved surfaces, particularly along the inner curved surface of a tube or pipe as taught by Phillips and Lee, to provide a guide wheel that is rotatably attached for various well known benefits including reducing friction as the guide wheel moves along the surface. Thus, one having ordinary skill in the art would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 16, 2021